IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 19, 2009
                                     No. 08-40024
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

BRADY SHARROD HARRIS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:02-CR-35-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Brady Sharrod Harris, federal prisoner # 09604-078, appeals the district
court’s denial of his “Writ Quo Warranto.” He argued in the writ application
that the Federal Bureau of Prisons had abused its power in failing to give him
credit on his sentence for possession with intent to distribute cocaine base for the
time that he served on another state sentence because the sentencing court had
ordered that his federal sentence run concurrently with the state sentence.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40024

      On appeal, Harris argues only that the district court erred in not giving
him credit for the time that he served in state custody because the federal
judgment of conviction stated that he was “in the custody of the United States
Marshal[],” and thus he should have remained in federal custody after his
federal conviction, rather than being returned to state custody. Because Harris
is raising this theory for relief for the first time on appeal, this court need not
consider it. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999). Furthermore, because Harris no longer argues that he should have been
given sentencing credit for the time that he served on his state sentence because
the district court ordered that his state and federal sentences run concurrently,
he has abandoned the only issue on appeal by failing to brief it. See Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      AFFIRMED.




                                        2